Citation Nr: 1816503	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-47 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service connected post traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from April 2005 to August 2005 and from October 2005 to August 2007, and had service in the Army National Guard. The Veteran served in Southwest Asia in support of Operation Enduring Freedom and is in receipt of the Combat Action Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a sleep disorder, to include as secondary to his service connected PTSD. This case was previously before the Board in August 2017. Regrettably, another remand is warranted for a supplemental VA opinion to address whether the Veteran has a sleep disorder, not medically based, separate from his current PTSD.

If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA mental health examination in August 2016 and most recently a VA sleep apnea examination in October 2017. The latter VA examiner noted that the Veteran did not have a medically based sleep disorder, such as obstructive sleep apnea, however indicated that the Veteran's history suggested he experiences insomnia vs. circadian rhythm disorder with delayed sleep phase. Specifically, the examiner noted that a current sleep study was negative for true sleep apnea. However, the examiner cited the Veteran's shift work and noted that the Veteran's history suggested insomnia vs. circadian rhythm disorder with delayed sleep phase, but noted no medically based sleep disorder was present. 

Previously, the Veteran was afforded a VA mental disorder examination in August 2016. The examiner noted the Veteran had a diagnosis of PTSD and cannabis use disorder.  The examiner noted that the Veteran did not have a separate mental health sleep disorder, but the examiner was unable to comment on other conditions such as sleep apnea, as such is pulmonary in nature and beyond the examiners expertise. The examiner attributed the Veteran's issues with initiation of sleep and poor maintenance of sleep to be symptoms of his PTSD not a separate mental disorder. 

The Board finds that a supplemental opinion should be obtained from the August 2016 VA examiner to address the October 2017 VA examination and sleep study which noted potential insomnia and circadian rhythm disorder, with a history of insomnia or a delayed sleep phase with poor sleep hygiene and sleep restriction. Specifically, the examiner should address whether the Veteran's symptoms have a medical basis, are a manifestation of service-connected PTSD, or are manifestations of any other mental health disorder, and if so whether that separated disorder was caused or aggravated by service or aggravated by PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, refer the case to the August 2016 VA examiner for a supplemental opinion. If the prior VA examiner is unavailable, then the case should be referred for a VA opinion with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed sleep disorder. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. The examiner shall review the Veteran's claims file, and revisit all prior opinions provided, including the October 2017 examination and opinion. After reviewing the claims file, the examiner is asked to answer the following questions:  

a. Identify whether the Veteran has a sleep disorder including all sleep disorders listed in the DSM. If a sleep disorder is identified the examiner should address whether such is a manifestation of his current PTSD. 

b. For any identified sleep disorder, is it at least as likely as not (a 50 percent probability or greater) that the sleep disorder to related to active service?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep disorder was caused by his service connected PTSD?

d. Is it at least as likely as not (a 50 percent probability or greater) that he Veteran's sleep disorder was aggravated (permanently worsened beyond its natural progression) by his PTSD? If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his sleep disorder by the service-connected disability.

Review of the entire claims file is required. The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Additionally, the examiner should address the October 2017 VA examination and opinion which noted the Veteran's sleep study suggested a history of insomnia and circadian rhythm disorder with delayed sleep phase. The examiner should thoroughly address whether the Veteran has a possible sleep disorder, and if such is a manifestation of any mental health disorder, to include service connected PTSD. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




